Exhibit 10.15
 
SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT (the “Sublease”) is entered into as of the 28 day of
January, 2013, by and between AIR METHODS CORPORATION, a Delaware corporation
(“Sublandlord”), successor by merger to OMNIFLIGHT HELICOPTERS, INC., a Texas
corporation and COPSYNC, INC., a Delaware corporation (“Subtenant").
 
W I T N E S S E T H :


WHEREAS, Addison Tower Investment Company LLC, as landlord/lessor (11Landlord"),
as successor in interest to Urdang/Griffin-Addison, L.P., as the original
landlord, and Sublandlord, as tenant/lessee, are parties to an Office Lease
dated May-20, 2005 (the "Original Lease''), as amended by Amendment No. 1 dated
August _, 2008 (the "First Amendment"), Amendment No. 2 dated October, 2008 (the
"Second Amendment") and Amendment No. 3 dated October 3, 2009 (the "Third
Amendment') a copy of which lease and amendments is set forth on Exhibit “A"
attached hereto and incorporated herein by reference for all purposes (as
amended, the "Lease”), pursuant to which Landlord leases to Sublandlord certain
improved premises known and designated as Suite 250, 400, 425 and a portion of
the third floor (the "Premises"), 16415 Addison Road, Addison, Texas 75001, as
more fully set forth in the Lease; and


WHEREAS, Sublandlord desires to sublet to Subtenant a portion of the Premises
(the
“Subleased Premises"), comprising approximately 7,053 net rentable square feet
of the space contained in the Premises, as such Subleased Premises are further
described and outlined on Exhibit “B”, attached hereto and incorporated herein
by reference for all purposes;


NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in further consideration of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:


1.           Sublease.  Sublandlord hereby rents and sublets the Subleased
Premises to Subtenant, to have and to hold the same unto Subtenant, its
successors and assigns from the date hereof for the term of this Sublease,
subject to the terms and provisions hereof. Subtenant shall hold the Subleased
Premises pursuant and subject to the terms, conditions, covenants and agreements
contained in the Lease. Subtenant hereby expressly assumes and agrees to keep,
observe, perform and be bound by all of the conditions, covenants, and
agreements on the part of Sublandlord to be kept, observed and performed
pursuant to the Lease. Except as otherwise provided herein, all of the terms and
provisions of the Lease which are applicable to or binding upon Sublandlord, as
tenant/lessee thereunder, shall also be applicable to or binding upon Subtenant
in the same manner as if such terms and provisions had been set forth in full
herein. All provisions of the Lease which inure to the benefit of the Landlord
therein, shall inure to the benefit of and be enforceable by Sublandlord herein
as against Subtenant. Sublandlord shall not be required to perform any
obligations of Landlord under the Lease. Sublandlord shall not be in default
hereunder and shall have no liability to Subtenant in connection with any
default by Landlord under the Lease. Subtenant hereby acknowledges and agrees
that the only services or other rights that Subtenant is entitled to under this
Sublease are those to which Sublandlord is
 
 
SUBLEASE AGREEMENT - Page 1

--------------------------------------------------------------------------------

 


entitled under the Lease. All terms having their initial letters capitalized and
not defined herein shall have the meanings set forth in the Lease. If any
conflict exists between this Sublease and the Lease, the Lease shall govern and
control. Notwithstanding any provision contained in the Lease to the contrary,
the following shall apply with respect to the Subleased Premises:


(a)           Term: The term (the "Term") of this Sublease shall commence on the
later to occur of the date on which the Landlord Consent (hereinafter defined)
is executed and delivered by Landlord to Sublandlord or February 28, 2013 (the
,Commencement Date") and shall expire August 31, 2015, unless earlier terminated
by operation of law, the terms of the Lease or this Sublease. The Term of this
Sublease shall not be extended by, nor shall Subtenant be entitled to the
benefit of, any extension or renewal of the Lease pursuant to the terms thereof.


(b)           Rent: Subtenant shall pay to Sublandlord as base rent under this
Sublease the sum of $7,208.00 per month from 4/1/2013-3/30/2014. The rent from
4/1/2014 through the balance of the term shall be $7501.87. Subtenant shall pay
to SubJandlord on the date of execution hereof a payment of base rent in the
amount of $7173.00, representing the base rent for April, 2013. Subtenant shall
pay all such amounts to Sublandlord on a monthly basis in advance of the first
day of each month, which amounts shall be prorated in the event of a partial
month. Notwithstanding, rent for 3/1/13 - 3/30/13 shall be abated.


(c)           Security Deposit: $7,208.00


(e)           Parking: Subtenant shall be entitled to use twenty eight (28) of
the unreserved parking spaces in the Building's structured garage at no charge
that Sublandlord is entitled to use pursuant to the terms of the Lease.
Sublandlord shall be entitled to designate the location of any such parking
spaces.


(f)           Signage: Subject to receipt of approval from Landlord, Subtenant,
at Subtenant's sole cost and expense, shall be entitled to install non exclusive
building standard signage at suite entry.


(g)           Provisions Excluded: The following provisions of the Lease shall
not apply to and are hereby specifically excluded from the operation of this
Sublease:


Original Lease:            Section 3.A., the first sentence of Section 3.B.,
Sections 4.B., 4.C., 4.D., 4.E., 4.F., 4.G., 4.H, Exhibit D, Exhibit F and
Exhibit G


First Amendment:       Sections 6, 7, 8, 9 and Exhibit C


Second Amendment:  Sections 4, 5, 6, 7and Exhibit C


Third Amendment:     Sections 5, 6, 8, 9, 10, 11 and Exhibit B


2.           Possession of Subleased Premises.  SUBTENANT ACKNOWLEDGES AND
AGREES THAT SUBTENANT HAS INSPECTED THE SUBLEASED PREMISES, THAT
 
 
SUBLEASE AGREEMENT - Page 2

--------------------------------------------------------------------------------

 

SUBLANDLORD MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE SUBLEASED PREMISES
OR ANY INFORMATION DELIVERED BY SUBLANDLORD TO SUBTENANT IN CONNECTION WITH THE
SUBLEASED PREMISES AND THAT SUBLANDLORD SHALLNOT BE REQUIRED TO MAKE ANY
REPAIRS, ALTERATIONS, ADDITIONS OR IMPROVEMENTS IN OR TO THE SUBLEASED PREMISES,
EVEN IF THE SUBLEASED PREMISES DO NOT CURRENTLY COMPLY WITH THE PROVISIONS OF
THE LEASE.  SUBTENANT IS LEASING AND ACCEPTS THE SUBLEASED PREMISES "AS IS” WITH
ALL FAULTS AND DEFECTS, KNOWN OR UNKNOWN, LATENTOR PATENT, WITHOUTANY
REPRESENTATION OR WARRANTY, ORAL OR WRITTEN, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION, ANY WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR QUALITY, AND IN SOLE RELIANCE ON
SUBTENANT'S OWN INDEPENDENT INSPECTION, INQUIRY AND/OR INVESTIGATION.
SPECIFICALLY, SUBLANDLORD IS NOT MAKING AND SPECIFICALLY DISCLAIMS ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED WITH
RESPECT TO THE SUBLEASED PREMISES.   Notwithstanding, SUBLANDLORD will be
obligated to perform the construction "Work" described in Exhibit B at
SUBLANDLORD’s sole expense prior to the Commencement Date.


3.           Rent.  Subtenant agrees to pay during the Sublease Term to
Sublandlord, without any demand, setoff or deduction whatsoever, the Base
Rental, additional rental and all such other sums of money as shall become due
under this Sublease or any exhibits or addenda to this Sublease, all of which
are sometimes herein collectively called "rent", for the nonpayment of
which  Sublandlord shall be entitled to exercise all such rights and remedies as
are herein provided in the case of the nonpayment of Base Rental. The obligation
of Subtenant to pay rent is an independent covenant and no act or circumstance
whatsoever, whether such act or circumstance constitutes a breach of covenant by
Sublandlord or not, shall release Subtenant from the obligation to pay rent
hereunder. Subtenant shall pay the monthly installment of Base Rental and any
additional rent attributable to the first month of the Term to Sublandlord
simultaneously with Subtenant’s execution of this Sublease, prorated based on
the number of days in the first calendar month.


4.           Security Deposit.  Subtenant shall deposit the Security Deposit
with Sublandlord upon execution of this Sublease.  The Security Deposit shall be
held by Sublandlord without liability for interest and as security for the
performance by Subtenant of Subtenant’s covenants and obligations under this
Sublease. The Security Deposit shall not be considered an advance payment of
rental or a measure of Sublandlord's damages in case of default by Subtenant.
Sublandlord may commingle the Security Deposit with Sublandlord's other
funds.  Sublandlord may, from time to time, without prejudice to any other
remedy, use the Security Deposit to the extent necessary to make good any
arrearages of rent or to satisfy any other covenant or obligation of Subtenant
hereunder, or to compensate Sublandlord for any other loss or damage which
Sublandlord may suffer by reason of any default by Subtenant. Following any such
application of the Security Deposit, Subtenant shall pay to Sublandlord on
demand the amount so applied in order to restore the Security Deposit to its
original amount.  If Subtenant is not in default beyond any applicable cure
period at the termination of the Sublease, and has complied with all of the
provisions of this Sublease to be performed by Subtenant, including surrender of
the Subleased Premises in accordance with the provisions hereof, the balance of
the Security


 
SUBLEASE AGREEMENT - Page 3

--------------------------------------------------------------------------------

 


Deposit remaining after such termination shall be returned by Sublandlord to
Subtenant within thirty (30) days from the Lease Expiration date on August 31,
2015. Subtenant will not assign or encumber Subtenant's interest in the Security
Deposit, and neither Sublandlord nor Sublandlord's  successors  or
assigns  will  be  bound  by  any  such attempted  assignment  or encumbrance of
the Security Deposit.  In the event of a sale of the Subleased Premises, or a
leasing of the Building of which the Subleased Premises form a part, or a
transfer by Sublandlord of its interests under this Sublease, Sublandlord shall
have the right to transfer the Security Deposit to the purchaser or owner of
this Sublease, in which event, Sublandlord shall thereupon be released from all
liability for the return of the Security Deposit to Subtenant and Subtenant
agrees to look solely to the new purchaser or owner for the return of the
Security Deposit so long as the aforementioned purchaser or owner accepts this
obligation in writing. As security for the performance of its obligations under
this Sublease, Subtenant hereby grants a security interest to Sublandlord in the
Security Deposit in accordance with the provisions of the Uniform Commercial
Code as in effect in the State of Texas, and agrees that Sublandlord shall be
entitled to exercise all remedies available to a secured party thereunder with
respect to the Security Deposit.


5.           Use.  Subtenant shall use the Subleased Premises only for the uses
and purposes permitted under the Lease and for no other use or
purpose.  Subtenant shall not do or suffer anything to be done upon the
Subleased Premises which shall cause an injury to the Subleased Premises, or
violate any zoning, building, health, safety or other  code or
ordinance  of  any federal, state or local unit of government which has
jurisdiction  over the Subleased Premises and Subtenant, at  its  sole expense,
shall comply with, and shall use and occupy the Subleased Premises in compliance
with, (i) all laws applicable  to the Subleased Premises, including, without
limitation, the Americans With Disabilities Act, and all orders, judgments,
ordinances, regulations, codes, directives, permits and licenses, now or
hereafter applicable to the Subleased Premises (collectively, "Legal
Requirements"); (ii) all easements, covenants and restrictions now or hereafter
applicable to  the Subleased Premises; and  (iii)  the terms of the Lease (with
subparagraphs  (i), (ii) and (iii) collectively called "Applicable Laws"). The
Subleased Premises shall not be used as a place of public accommodation under
the Americans with Disabilities Act or similar state statutes or local
ordinances or any regulations promulgated thereunder, all as may be amended from
time to time.  Subtenant shall, at its expense, make any alterations  or
modifications, within the Subleased Premises that are required by Legal
Requirements, subject to the  requirement of obtaining Sublandlord's  prior
written approval and consent to same.  Subtenant shall hold Sublandlord harmless
against any and all costs, expenses, losses or damages incurred, suffered, or
imposed on Sublandlord as a result of any use of the Subleased Premises by
Subtenant in violation of any such laws or the terms of the Lease.
Notwithstanding, Sublandlord represents that the installation of the new
entrance to the  Premises pursuant  to Exhibit B shall comply with Texas
Accessibility  Standards  and the ADA as it pertains to the width of the
entrance but will not include automatic openers or electronic locking
mechanisms. Sublandlord warrants that all improvements or alterations to the
Premises performed by Sublandlord comply with all applicable Texas Accessibility
Standards and the ADA.
 
6.           Maintenance.  Subtenant shall maintain and keep the Subleased
Premises in good repair and in a clean and orderly condition and shall perform
all obligations of Sublandlord under the Lease related to the maintenance,
repair and replacement of the Subleased Premises.
 
 
SUBLEASE AGREEMENT - Page 4

--------------------------------------------------------------------------------

 


7.           Taxes.  Subtenant shall pay to the applicable taxing authorities
prior to delinquencies all taxes of any kind whatsoever becoming due with
respect to the following (the "Sublease Taxes"): (a) Subtenant's personal
property located in or about the Subleased Premises,
(b) any Rent payable by Subtenant to Sublandlord with respect to the Subleased
Premises, or (c) Subtenant's use or occupancy of the Subleased Premises.  If any
such Sublease Taxes are levied or assessed against Sublandlord or Sublandlord's
property, and if Sublandlord elects to pay
same, or if the assessed value of the Sublandlord's property is increased by
inclusion of any Sublease Taxes, and Sublandlord elects to pay the Sublease
Taxes based upon such increase,
Subtenant shall pay such Sublease Taxes to Sublandlord within thirty (30) days.
At Sublandlord's option, Subtenant shall pay the amount of Sublease Taxes to
Sublandlord in lump sums within thirty (30) days after demand from Sublandlord
or in monthly installments of the annual amount estimated by Sublandlord at the
same time that monthly Rent is payable. If the total of Subtenant's monthly
installments is less than the annual amount actually paid to Sublandlord,
Subtenant shall pay the difference to Sublandlord within thirty (30) days after
demand. If the total of Subtenant's monthly payments is greater than the annual
amount actually paid to Sublandlord, then Sublandlord may apply such excess to
the Rent next becoming due; provided, however, that any such excess at the end
of the Term shall be paid to Subtenant after all amounts due Sublandlord have
been paid in full.


8.           Utilities.


(a)    Sublandlord is not required to install meters or sub meters for same.


(b)    Subtenant will pay for all telephone and data charges incurred by
Subtenant. All charges for heat, gas, electricity, water, sewer, and other
utilities or assessments (collectively, "Utilities''), whether or not they are
separately metered, shall be paid by Sublandlord. It is the intent of the
Parties that all Utilities (other than telephone and data charges) will be
included in the Base Rent paid by Subtenant to Sublandlord.


9.           Insurance. Subtenant will insure the Subleased Premises to the same
extent that, and will procure and maintain such other insurance in connection
therewith as, Sublandlord is required to maintain under the Lease, and will
comply with the insurance requirements set forth in the Lease which are
applicable to Sublandlord. It is agreed that any and all insurance required to
be maintained by Subtenant pursuant to the terms of the Lease (as incorporated
herein and assumed by Subtenant hereunder) must: (i) name Landlord and
Sublandlord, and each leasehold mortgagee holding a leasehold mortgage on this
Sublease or the Subleased Premises or any part thereof: as additional loss
payees with respect to all insurance; (ii) contain waivers of subrogation
applicable to each Sublandlord, each aforesaid mortgagee and Landlord; (iii)
include a standard mortgage clause in favor of each aforesaid mortgagee; (iv)
name Sublandlord, each aforesaid mortgagee, and Landlord as additional insureds
with respect to with respect to liability insurance; and (v) require at least
thirty (30) days' advance written notice to Sublandlord, Landlord, and any
applicable mortgagee prior to the cancellation or modification of any such
insurance. All insurance policies required to be maintained by Subtenant
hereunder must be written by insurance companies reasonably satisfactory to
Sublandlord and Landlord. True, correct and complete copies of all such
insurance policies (or certificates thereof in form and content reasonable
satisfactory to Sublandlord and Landlord hereunder have been obtained and paid
form, must be provided to Sublandlord, Landlord and any applicable mortgagees
concurrently with the execution of this Sublease and thereafter at least thirty
(30) days prior to


 
SUBLEASE AGREEMENT - Page 5

--------------------------------------------------------------------------------

 


the expiration date of any then-existing policies.   Any proceeds received under
such insurance shall be applied as provided in the Lease.


10.          Assignment and Subletting.  Subtenant shall not assign or sublease
all or a portion of the Subleased Premises to any other party without obtaining
the prior written consent of Sublandlord which consent .shall not be
unreasonably withheld, conditioned or delayed. In the event that Subtenant
attempts or purports to assign or sublease all or a part of the Subleased
Premises to, or allow occupancy of any portion of the Subleased Premises by, any
other party in violation of the terms of this section, such action shall
constitute a default under the terms of this Sublease, entitling Sublandlord to
exercise all remedies provided at law, in equity or under the Lease.
Notwithstanding any assignment or subletting, Subtenant shall not be relieved of
its obligations hereunder and a consent to one assignment or subletting shall
not constitute a further waiver of the provisions of this Section.


11.          Waiver of Subrogation.  Notwithstanding anything in this Sublease
to the contrary, Sublandlord and Subtenant each waive any and all rights to
recover against the other, or against the officers, directors, shareholders,
partners, joint venturers, employees, agents, customers, invitees or business
visitors of such other party for any loss or damage to  such waiving party
arising from any cause covered by any insurance required to be carried by the
waiving party pursuant to the terms of this Sublease or any other insurance
actually carried by such party,  EVEN  IF DUE  TO THE NEGLIGENCE  OF THE OTHER
PARTY.  Sublandlord and Subtenant, from time to time, will cause the respective
insurers to issue appropriate waiver of subrogation rights endorsements to all
policies of insurance carried in connection with the Premises or the Subleased
Premises or the contents of the Premises or the Subleased Premises. Subtenant
agrees to cause all other occupants of the Subleased Premises claiming by, under
or thorough Subtenant to execute and deliver to Sublandlord such a waiver of
claims and to obtain such waiver of subrogation rights endorsements.


12.          Exculpation.  Subtenant hereby acknowledges and agrees that
Sublandlord is not responsible for any repairs to the Subleased Premises, nor
will Sublandlord, nor any of Sublandlord's partners, officers, directors,
shareholders, agents, employees or representatives, be liable for any of the
following: (a) any of the Landlord's obligations under the Lease; (b) any
interruption in utilities or services to the Subleased Premises; (c) any loss of
or damage to any property of Subtenant or of Subtenant's employees, agents,
customers, guests or invitees (whether by theft or otherwise); (d) the failure
of Landlord to perform any obligation of Landlord under the Lease; or (e) any
damage or disturbance caused by others, EVEN IF DUE TO THE NEGLIGENCE OF
SUBLANDLORD. Neither Sublandlord nor any of Sublandlord's partner's, officers,
directors, shareholders, employees, agents or representatives has any personal
liability under this Sublease.  The liability of Sublandlord for any default by
Sublandlord under the terms of this Sublease will be  limited to Subtenant's
actual direct, but not consequential, damages therefor and shall be recoverable
solely from the equity interest of Sublandlord  in and to the Subleased Premises
in, to and under the Lease.


13.          Indemnity.  Notwithstanding any provision of the Sublease to the
contrary, Landlord and Sublandlord shall not be liable to Subtenant, or any of
its agents, employees, servants, or invitees for any damage to persons or
property due to the condition, design, or any defect in the building or its
mechanical systems that may exist or subsequently occur. Subtenant, with respect
to itself or its agents, employees, servants, and invitees, expressly assumes
all risk


 
SUBLEASE AGREEMENT - Page 6

--------------------------------------------------------------------------------

 
 
and damages to persons and property, either proximate or remote, by reason of
the present or further condition of the Subleased Premises or the Leased
Premises.  Subtenant agrees that it will indemnify, defend and hold Landlord and
Sublandlord harmless from and against: (a) all suits, claims and actions of
every kind by reason of any breach, violation, or non-performance of any term or
condition on the part of the Subtenant under  this  Sublease;  (b) all claims,
actions, damages, liabilities and expenses asserted against the Landlord and/or
Sublandlord by any person or entity in connection with any services provided or
work performed by Subtenant from the Subleased Premises; and (c) any and all
losses, claims, demands, actions, suits,  damages (including, without
limitation,  punitive  damages), expenses, and costs (including, without
limitation, actual attorneys' fees, consultant fees or expert fees) asserted
against the Landlord and Sublandlord on account of injuries to person or damage
to property to the extent that any such damage or injury may be caused, either
approximately  or remotely, by any act or omission, whether  negligent  or
not,  of Subtenant or any of its agents, servants, employees,  contractors,
patrons, or invitees (while such invitees are on the Leased Premises  or
Subleased Premises)  or any other person entering upon the Leased  Premises or
Subleased  Premises under  or with the expressed  or implied invitation  of
Subtenant, or if any such  injury or damage made any other way arise from or out
of the occupancy or use of Subtenant, its agents, employees and invitees or the
Subleased Premises, EVEN IF DUE TO THE NEGLIGENCE OF THE INDEMNIFIED PARTY.

14.          Alterations.  Subtenant shall not make any alterations, additions
or improvements to the Subleased Premises without the prior written consent of
Sublandlord and Landlord. All alterations now or hereafter proposed to be made
by Subtenant shall be made in accordance with and shall be subject to the
provisions of the Lease.


15.          Environmental  Requirements.


(a)    Except for Hazardous Materials contained in products used by Subtenant in
de minimis quantities for ordinary cleaning and office purposes in compliance
with Environmental Requirements ("Permitted Materials", Subtenant shall not
permit or cause any party to bring any Hazardous Materials upon the Subleased
Premises or the Leased Premises or transport, store, use, generate, manufacture
or release any Hazardous Material in or about the Subleased Premises or the
Leased Premises without Sublandlord's prior written consent. Subtenant, at its
sole cost and expense, shall operate its business in the Subleased Premises and
the Leased Premises in strict compliance with all Environmental Requirements,
and shall remediate in a manner satisfactory to Sublandlord any Hazardous
Materials released on, under, to or from the Subleased Premises or the Leased
Premises by Subtenant, its agents, employees, contractors, subtenants or
invitees. Subtenant shall complete, certify to and return to Landlord within
twenty (20) days following receipt thereof such disclosure statements as may
requested by Sublandlord from time to time relating to Subtenant's
transportation, storage, use, generation, manufacture, or release of Hazardous
Materials on the Subleased Premises and/or the Leased Premises. Subtenant has no
right to use any Hazardous Materials other than the Permitted Materials .The
term "EnvironmentalRequirements" means all applicable present and future
statutes, regulations, ordinances, rules, codes, judgments, orders or other
similar enactments of any governmental authority or agency regulating or
relating to health, safety or environmental conditions on, under, or about the
Subleased Premises and the 'Leased Premises or the environment, including
without limitation, the following:  the Comprehensive
 
 
 
SUBLEASE AGREEMENT - Page 7

--------------------------------------------------------------------------------

 


Environmental Response, Compensation and Liability Act; the Resource and
Conservation Recovery Act; and all state and local counterparts thereto, and any
regulations or policies promulgated or issued thereunder. The term "Hazardous
Material(s)" means and includes [a] any substance, material, waste, pollutant or
contaminant listed or defined as hazardous or toxic under any
Environmental  Requirements; [b] asbestos; [c] petroleum, including crude oil or
any fraction thereof; and [d] natural gas or synthetic gas usable for fuel (or
mixtures of natural gas and such synthetic gas). As defined  in Environmental
Requirements, Subtenant is and shall be deemed to be the "operator" of
Subtenant's "facility" and the •owner" of all Hazardous Materials brought on the
Subleased Premises and/or the Leased Premises by Subtenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting or produced therefrom.


(b)    Subtenant shall indemnify, defend, and hold  Sublandlord  and  Landlord
harmless from and against any and all losses (including, without limitation,
diminution in value of the Subleased Premises and/or the Leased
Premises  and  loss of rental  income from the Subleased Premises and/or the
Leased Premises), claims, demands, actions, suits, damages (including, without
limitation, punitive damages), expenses (including, without limitation,
remediation, removal, repair, corrective action or cleanup expenses), and costs
(including, without limitation, actual attorneys' fees, consultant fees or
expert fees and including, without limitation removal or management of any
asbestos brought into the Subleased Premises and /or the Leased Premises or
disturbed in breach of the requirements of this Paragraph, regardless of whether
such removal or management is required by law) which are brought or recoverable
against, or suffered or incurred by Sublandlord or Landlord as a result  of any
release of Hazardous Materials in, on or about the Subleased Premises and/or the
Leased Premises or any breach of the requirements under  this Paragraph by
Subtenant, its agents, employees,  contractors,  subtenants,  assignees  or
invitees, regardless of whether Subtenant had knowledge of such noncompliance .
The obligations of Subtenant under this Paragraph shall survive any termination
of this Sublease. Notwithstanding, Subtenant will not be responsible for any
Hazardous Material that is present in the Premises on the Commencement Date.


(c)    Sublandlord shall have access to, and a right to perform inspections and
tests o:t: the Subleased Premises and/or the Leased Premises to determine
Subtenant's compliance with Environmental Requirements, its obligations under
this Paragraph, or the environmental condition of the Subleased Premises and/or
the Leased Premises. Such inspections and tests shall be conducted at
Sublandlord's expense, unless such inspections or tests reveal that Subtenant
bas not complied with any Environmental Requirement, in which case Subtenant
shall immediately reimburse Sublandlord for the reasonable cost of such
inspection and tests. Sublandlord's receipt of or satisfaction with any
environmental assessment in no way waives any rights that Sublandlord holds
against Subtenant.


16.          Default.  The occurrence of any of the following events as a result
of Subtenant's acts or omissions shall constitute an event of default by
Subtenant:


(a)    failure to pay any installment of rent or any other payments due
hereunder as and when the same shall become due and payable;
 
 
SUBLEASE AGREEMENT - Page 8

--------------------------------------------------------------------------------

 
 
(b)    breach of any term, condition or covenant of this Sublease;


(c)    breach of any term, condition or covenant of the Lease imposed therein on
Sublandlord and imposed under this Sublease on Subtenant;


(d)    the occurrence of any event of default specified in the Lease.


17.          Remedies.


(a)    Upon the occurrence of any event of default by Subtenant, Sublandlord
shall have the right, without any notice or demand whatsoever, to (i) terminate
this Sublease by giving Subtenant notice of Sublandlord's election to do so, in
which event, the term of this Sublease shall end and all of Subtenant"s rights
and interests shall expire on the date stated in such notice; (ii) terminate
Subtenant's right of possession of the Subleased Premises without terminating
this Sublease by giving notice to Subtenant that Subtenant's right of possession
shall end on the date specified in such notice; (iii) pursue any other remedy
available to Sublandlord at law, in equity, or otherwise; or (iv) pursue any
remedies available to Landlord upon a default by "Tenant" under the Lease. All
Sublandlord remedies shall be cumulative and not exclusive.


(b)    In the event that Sublandlord terminates the Lease, Sublandlord shall be
entitled to recover (i) the sum of all Rents and other indebtedness accrued to
the date of such termination, plus (ii) the cost of recovering possession of the
Subleased Premises, (iii) the cost of reletting the Subleased Premises, or
portions thereof (including, without limitation, legal fees  and brokerage
commissions), and (iv) the cost of any repairs required to return the Premises
to the condition it was in at the point of time the Subtenant originally took
possession, accounting for reasonable wear and tear while occupied by Subtenant.
[Items (ii) through (iv) in this paragraph are defined as the "Recovery Costs"].
In addition, Sublandlord shall be entitled to recover a sum equal to the
remaining unpaid Base Rent for the months remaining in the applicable Term
offset by any rents received by the Sublandlord by any new Subtenant taking
possession of the Premises during the applicable Term and disregarding any
remaining Sublease term extension option(s) in this Sublease.


(c)    In the event Sublandlord proceeds pursuant to subparagraph (a)(ii) above,
Sublandlord shall be entitled to recover (i) the sum of all Rents and other
indebtedness accrued to the date of such termination of Subtenant's possession,
plus (ii) the Recovery Costs.  Sublandlord may, but shall not be obligated to
(except as may be required by law) relet the Subleased Premises, or any part
thereof for the accoWlt of Subtenant, for such rent and term and upon such terms
and conditions as are reasonably acceptable to Sublandlord.  For  purposes  of
such reletting, Sublandlord is authorized to incur reasonable costs to repair or
alter the Premises to return it to the condition it was in at the point of time
the Subtenant originally took possession, accounting for reasonable wear and
tear while occupied by Subtenant.  If the Subleased Premises are relet and the
consideration realized therefrom after payment of all Sublandlord's reletting
expenses is insufficient to satisfy the payment when due of Rent reserved under
this Lease for any monthly period, then Subtenant shall pay Sublandlord upon
demand any such deficiency monthly  (''Rental  Deficiency"). If such
consideration is greater than the amount


 
SUBLEASE AGREEMENT - Page 9

--------------------------------------------------------------------------------

 


necessary to pay the full amount of the Rent, the full amount of such excess
shall be retained by Sublandlord and shall in no event be payable to Subtenant.
Subtenant agrees that Sublandlord may file suit to recover any sums due to
Sublandlord hereunder from time to time and that such suit or recovery of any
amount due Sublandlord hereunder shall not be any defense to any subsequent
action brought for any amount not therefore reduced to judgment  in favor of
Sublandlord . Notwithstanding any such reletting without termination,
Sublandlord may at any time thereafter elect to terminate this Sublease for such
previous event of default by Subtenant. In the alternative, Sublandlord may at
any time thereafter elect to terminate Subtenant’s right to occupy the Subleased
Premises and to immediately recover as damages, in lieu of the Rental
Deficiency, a sum equal to the remaining unpaid Base Rent for the applicable
Term, disregarding any remaining Sublease term extension option(s), plus any
Recovery Costs.


(d)    In the event Subtenant fails to pay any installment of rent or any other
monetary obligation contained herein or in the Lease as and when such
installment is due, Subtenant shall pay to Sublandlord on demand a late charge
in an amount equal to five percent (5%) of such installment; and the failure to
pay such late charge within five (5) days after written demand therefor shall be
an event of default hereunder. The provision for such late charge shall be in
addition to all of Sublandlord's other rights and remedies hereunder or at law
and shall not be construed as liquidated damages or as limited Sublandlord's
remedies in any manner.


(e)    Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such event of default. If, on account of any breach or default by
Subtenant in its obligations under the terms and conditions of this Sublease, it
shall become necessary or appropriate for the Sublandlord to employ or consult
with an attorney concerning or to enforce or defend any of the Sublandlord's
rights or remedies hereunder, Subtenant agrees to pay any reasonable attorney's
fees incurred by the Sublandlord.


18.          Return of Subleased Premises.  At the end of the Term covered by
this Sublease, or upon such earlier termination of this Sublease as provided
herein, or upon termination of the Lease, in which event this Sublease shall
automatically be terminated, Subtenant shall (i) surrender the Subleased
Premises to Sublandlord in broom clean condition, in good repair and in the
condition required by the Lease, (ii) deliver all keys to the
Subleased  Premises to Sublandlord, (iii) remove all of Subtenane s trade
fixtures and other personal property from the Subleased Premises and repair all
damage caused by such  removal.  Any equipment, trade fixtures, or other
property of Subtenant left in the Subleased Premises after the end of the
Sublease shall be deemed abandoned, and may be retained or disposed of by
Sublandlord, without notice to Subtenant, in any manner that Sublandlord deems
appropriate, at Subtenant's sole cost and expense.




 
SUBLEASE AGREEMENT - Page 10

--------------------------------------------------------------------------------

 
 
19.          Holding Over.


a.            Should Subtenant, or any of its permitted successors in interest,
hold over the Subleased Premises, or any part thereof, after the expiration of
the Term of this Sublease, unless otherwise agreed in writing by Sublandlord,
such holding over shall constitute and be construed as creating a tenancy at
sufferance only, subject to all of the terms and provisions of this Sublease,
except that the Rent payable monthly by Subtenant hereunder shall be an equal to
the greater of: (a) the total Rent payable by Subtenant for the last month of
the Term hereof, plus fifty percent (50%) of such amount; or (b) the total Rent
payable monthly by Sublandlord to Landlord pursuant to the Lease as a result of
Subtenant's failure to vacate  the  Subleased Premises prior to or on the date
of termination of the this Sublease. Subtenant agrees to indemnify Sublandlord
in the event that it's holding over causes any cost, expense, liability, or
damage to Sublandlord. The inclusion of this paragraph shall not be construed as
Sublandlord's permission for Subtenant to hold over.


20.          Subordination.  This Sublease shall be subject and subordinate to
any mortgage of any type whatsoever on the Subleased Premises given to secure a
loan made to Landlord, and to any renewals, replacements, extensions, or
consolidations of such loan. Subtenant agrees, at the election of the holder of
any such mortgage, to attorn to any such holder. Subtenant agrees upon demand to
execute, acknowledge and deliver such instruments, confirming such subordination
and such instruments of attornment as shall be requested by any such
holder.  Subtenant hereby appoints Sublandlord attorney in fact for Subtenant
irrevocably (such power of attorney being coupled with an interest) to execute,
acknowledge and deliver any such instrument and instruments for and in the name
of the Subtenant and to cause any such instrument to  be recorded.  Sublandlord
shall not be required to execute or deliver any nondisturbance agreement in
connection with this Sublease.


21.          Notices.  Each provision of this instrument or of any applicable
governmental laws, ordinances, regulations and other requirements with reference
to the sending, mailing, or delivery of any notice or the making of any payment
by Sublandlord to Subtenant or with reference to the sending, mailing, or
delivery of any notice or the making of any payment by Subtenant to Sublandlord
shall be deemed to be complied with when and if the following steps are taken:


(a)    All Rent and other payments required to be made by Subtenant to
Sublandlord hereunder shall be payable to Sublandlord at the address herein
below set forth or at such other address as Sublandlord may specify from time to
time by written notice delivered in accordance herewith.


(b)    All payments required to be made by Sublandlord to Subtenant hereunder
shall be payable to Subtenant at the address herein below set forth, or at such
other address as Subtenant may specify from time to time by written notice
delivered in accordance herewith.


(c)    Any notice, demand, consent, approval or other communication or document
to be provided hereunder to a party hereto, shall be in writing and shall be
deemed to have been provided after being sent by certified or registered mail,
return receipt requested, in the United States mail or by personal delivery or
commercial


 
SUBLEASE AGREEMENT - Page 11

--------------------------------------------------------------------------------

 


courier, against receipt.   Any and all notices or other communications to
Sublandlord and Subtenant shall be given as follows:


If to Sublandlord:     Air Methods Corporation
Corporate Headquarters
7211 S. Peoria St.
Denver/Centennial Airport
Englewood, CO 80112
Attn:


If to Subtenant:        Copsync, Inc.
16415 Addison Road #350
Addison, TX 75001
Attention: Chief Financial Officer


Either party may change the address for notices by notice in writing given to
the other party in the manner hereinabove described.


(b)    Each party hereto shall promptly give the other party a copy of each
notice received from, or sent to, the Landlord and relating to the Subleased
Premises.


22.           Real Estate Broker. Except for Jackson & Cooksey, Inc., a Texas
corporation and Jones Lang LaSalle Brokerage Inc. ("Brokers"), whose commissions
shall be paid pursuant to a separate agreement with Sublandlord, the parties
represent and warrant to each other that no brokers or agents have been involved
on behalf of such party in connection with the consummation of the transactions
contemplated by this Sublease. Sublandlord agrees to pay the commissions to
Brokers pursuant to such separate agreement.


23.           Miscellaneous.


(a)    The terms, provisions, covenants and conditions contained in this
Sublease shall apply to, inure to the benefit of; and be binding upon, the
parties hereto and upon their respective heirs, legal representatives,
successors, and permitted assigns, except as otherwise herein expressly
provided.


(b)    The captions are inserted in this Sublease for convenience only and in no
way define, limit, or described the scope or intent of this Sublease, or any
provision hereof, nor in any way affect the interpretation of this Sublease.


(c)    Subtenant agrees, within ten (10) days after request of Sublandlord, to
deliver to Sublandlord, or Sublandlord's designee, an estoppel certificate
stating that this Sublease is in full force and effect, the date to which rent
has been paid, the unexpired term of this Sublease, and such other matters
pertaining to this Sublease as may be reasonably requested by Sublandlord or
Landlord.
 
 
SUBLEASE AGREEMENT - Page 12

--------------------------------------------------------------------------------

 
 
(d)    This Sublease may not be altered, changed, or amended except by an
instrument in writing signed by Sublandlord and Subtenant and consented to by
Landlord.


(e)    Sublandlord reserves the right to amend the Lease. In the event
Sublandlord amends the Lease after the execution of this Sublease, Subtenant
will nevertheless be bound to Sublandlord by the terms and provisions of the
Lease, as amended, unless the amendment alters the use or functionality of the
Premises in the hands of the Subtenant in a material manner. If the amendment
alters the use or functionality of the Premises in the hands of the Subtenant in
a material manner, the Subtenant will not be bound by the amendment unless it
has been approved by the Subtenant. Nothing contained herein shall amend or
shall be construed or deemed to amend the Lease.


(f)    Notwithstanding any provision contained within this Sublease to the
contrary, the liability of Sublandlord under this Sublease is expressly limited
to Sublandlord’s interest in the Subleased Premises as it may be encumbered, and
Subtenant agrees to look solely to Sublandlord’s interest in the Subleased
Premises for recovery of any judgment against Sublandlord. Neither Sublandlord
nor any party related to Sublandlord as officer, director, agent partner, lender
or otherwise shall have any personal or corporate liability for any judgment or
deficiency. Under no circumstances whatsoever shall Sublandlord or any such
Sublandlord related party ever be liable hereunder for consequential damages or
special damages. This section shall not limit any right of Subtenant to obtain
specific performance of Sublandlord’s obligations hereunder.


(g)    Nothing contained in this Sublease will be deemed or construed by the
parties hereto or by any third party to create the relationship of principal and
agent, partnership, joint venture, or any association between Sublandlord and
Subtenant, it being expressly understood and agreed that nothing contained in
this Sublease will be deemed to create any relationship between Sublandlord and
Subtenant other than the relationship of sublessor and sublessee.


(h)    Sub1andlord and its representatives will have the right, with reasonable
notice, to enter upon the Subleased Premises for the purpose of examining and
inspecting the same; provided, however this section will not be construed as
imposing any obligation upon SublandJord to inspect the Subleased Premises.


24.           Consent of Landlord.  Sublandlord's obligations under this
Sublease are conditioned upon Sublandlord obtaining the consent of Landlord to
the subletting provided for hereunder (the "Landlord Consent"), and in the event
that Sublandlord is unable to obtain such Landlord Consent within fifteen (15)
days after execution of this Sublease by Sublandlord, Sublandlord shall be
entitled to terminate this Sublease. Subtenant agrees to execute and deliver to
Sublandlord within three (3) days of notice by Sublandlord such documents and
information as are required to obtain the Landlord Consent.


25. Notices From Landlord. Sublandlord shall provide to Subtenant, in accordance
with Section 21, all notices received from Landlord, including any notices of
default.
 
 
 
SUBLEASE AGREEMENT - Page 13

--------------------------------------------------------------------------------

 


EXECUTED as of the day and year first above written.


SUBLANDLORD:


AIR METHODS CORPORATION, a Delaware
corporation, successor by merger to OMNIFLIGHT
HELICOPTERS, INC., a Texas corporation
 
GRAPHIC [ex10-14sig1.jpg]
 
 


SUBTENANT:


Copsync,LLC.
 
GRAPHIC [ex10-14sig2.jpg]
 
 

 
 
SUBLEASE AGREEMENT - Page 14

--------------------------------------------------------------------------------

 
 
CONSENT OF LANDLORD


Landlord consents to the subletting of the Subleased Premises in accordance with
the terms and conditions of the Sublease.


LANDLORD:


ADDISON TOWER INVESTMENT COMPANY,
LLC, a Texas limited liability company
GRAPHIC [ex10-14sig3a.jpg] 
 
 
 
 




 

 
 
SUBLEASE AGREEMENT - Page 15

--------------------------------------------------------------------------------

 

Exhibit A
 
 
Need copy of Master Lease
Need space plan of Premises
 
 
 
 
 
 
 

 
 
SUBLEASE AGREEMENT - Page 16

--------------------------------------------------------------------------------

 


Exhibit B


Scope of Work:
Sublandlord will perform the following scope of work prior to the commencement
of the sublease.


1)           Install new entrance door and frame in the exterior wall of the
current "Publication" room that will open to the elevator lobby. Work opening to
accept herculite door. Use building provided herculite door and add header with
closer, lock and bottom pivot.


2)           Remove all screws, anchors and name plates and repair the wall
surface and associated holes in all such places. Touch up I repaint walls as
best as possible as there are a lot of walls that need to be painted from comer
to corner and some entire rooms.


3)           Install Carpet and associated padding throughout the Records room.
Carpet base on walls.


4)           Remove all furniture and trash from the Premises before the
Commencement Date


5)           Professionally clean the entire Premises
 
 
 
 
 
 
SUBLEASE AGREEMENT - Page 17

--------------------------------------------------------------------------------

 